Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of April 23, 2003 by and
between Orthovita, Inc., a Pennsylvania corporation (the “Company”), and Joseph
M. Paiva, an employee of the Company (“Paiva”).

 

WHEREAS, the Company wishes to continue to employ Paiva as its Chief Financial
Officer, and to elect Paiva as its Chief Financial Officer as provided in
Section 1.2 herein, and both parties desire to enter into an employment
agreement to reflect Paiva’s present position with the Company upon the terms
and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.0 Employment. The Company hereby continues to employ Paiva as its Chief
Financial Officer. Paiva hereby accepts such employment and agrees to perform
his duties and responsibilities, in accordance with terms, conditions and
provisions hereinafter set forth.

 

1.1 Employment Term. The term of Paiva’s employment under this Agreement shall
commence as of the date hereof (the “Effective Date”) and shall continue in
effect through April 23, 2004 with automatic renewals thereafter for one year
intervals provided, however, that if a Change in Control shall have occurred
during the Employment Term, the Employment Term shall expire no earlier than
twelve (12) months beyond the month in which such Change in Control occurred
(the “Employment Term”), unless terminated prior thereto in accordance with the
applicable provision of Section 5.

 

1.2 Duties and Responsibilities. Paiva shall serve as the Company’s Chief
Financial Officer and in such other senior positions, if any, to which he may be
appointed during the Employment Term. During the Employment Term, Paiva shall
perform all duties and accept all responsibilities incident to, and not
inconsistent with, such positions.

 

1.3 Extent of Service. During the Employment Term, Paiva agrees to use his best
efforts to carry out his duties and responsibilities under Section 1.2 hereof
and, consistent with the other provisions of this Agreement, to devote
substantially all his business time, attention, and energy thereto except to the
extent required by Paiva’s outside board directorships, civic or charitable
activities held on the date of this Agreement. Paiva agrees not to become
engaged in any additional business, civic or charitable activity which, in the
CEO’s reasonable judgment, is likely to interfere materially with his ability to
discharge his duties and responsibilities to the Company.

 

1.4 Base Salary. For all the services rendered by Paiva hereunder, the Company
shall pay Paiva a base salary at the annual rate of $185,000 plus an automobile
allowance of $600.00

 

1



--------------------------------------------------------------------------------

per calendar month (“Base Salary”), payable in installments at such times as the
Company customarily pays its other senior level Officers (but in any event no
less often than monthly). Paiva’s Base Salary shall be reviewed and may be
appropriately adjusted at such time by the CEO pursuant to its normal
performance review policies for senior level Officers upon his appointment as
CFO; such increased Base Salary, if any, is hereafter referred to as “Increased
Base Salary”.

 

1.5 Retirement and Benefit Coverages. Paiva shall be eligible to participate in
any pension plans, retirement plans and any health, accident, general liability,
directors and officers liability, or disability insurance, sick leave or other
benefit plans or programs made available to other similarly situated employees
of the Company (the “Plans”) as long as they are kept in force by the Company
and provided Paiva meets the eligibility requirements and other terms,
conditions and restrictions of the respective Plans. In addition, Paiva shall be
entitled to the Company’s regular holiday and vacation policy and any other
perequisites provided by the Company to its senior level Officers.

 

1.6 Stock Options/Stock Awards/Benefits. In the event that (i) Paiva’s
employment is terminated by the Company or a successor entity pursuant to
Section 5.4 or (ii) Paiva resigns from the Company pursuant to Section 5.5 or
(iii) there is a Change of Control as defined in Section 6, then one hundred
percent (100%) of any stock option, restricted stock or other stock awards
granted Paiva that have not yet become exercisable or vested shall become
exercisable or vested on the effective date of the event set forth in (i), (ii)
or (iii) of this sentence and Paiva shall become entitled to the payments set
forth in Sections 5.4 or 5.5, as applicable. Subject to the discretion of the
Board, Paiva shall be eligible to receive additional grants of stock options
from time to time in the future, on such terms and subject to such conditions as
the Board shall determine as of the date of any such grant.

 

1.7 Life Insurance. During the Employment Term, the Company shall maintain,
under an arrangement satisfactory to the Company, $500,000 of life insurance on
the life of Paiva. Paiva shall have the right to designate the beneficiary of
such insurance policy. The Company may maintain term life insurance, whole life
insurance or such other form of insurance as it deems appropriate.

 

1.8 Incentive Programs. Paiva shall be entitled to participate in any short-term
or long-term incentive compensation programs established by the Company for its
senior level Officers generally (“Incentive Programs”). Payments under such
Incentive Programs shall depend upon achievement of certain business and
individual performance targets specified and approved by the CEO; provided,
however, that Paiva’s “target opportunity” under any such Incentive Program
shall be based on 35% of annual salary.

 

2.0 Confidential Information. Paiva acknowledges that, by reason of his
employment by and service to the Company before and during the Employment Term,
he has had and will continue to have access to certain confidential and
proprietary information relating to the Company’s business, which may include,
but is not limited to, trade secrets as defined by Pennsylvania Law, customer
information, supplier information, cost and pricing information, marketing and
sales techniques, strategies and programs, proprietary computer programs and

 

2



--------------------------------------------------------------------------------

software and financial information (collectively referred to as “Confidential
Information”). Paiva acknowledges that such Confidential Information is a
valuable and unique asset of the Company and Paiva covenants that he will not at
any time during the Employment Term use any Confidential Information or divulge
or disclose any Confidential Information to any person, firm or corporation
except in connection with Paiva’s good faith belief as to the proper performance
of his duties for the Company. Paiva also covenants that, for a period of three
(3) years after the termination of his employment, directly or indirectly, he
will not use any Confidential Information for any purpose or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Paiva or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or over Paiva or by any
administrative or legislative body (including a committee thereof) which Paiva
reasonably believes has apparent jurisdiction to order him to divulge, disclose
or make accessible such information, in which case Paiva will inform the Company
in writing promptly of such required disclosure.

 

2.1 Intellectual Property. Paiva will communicate to the Company any and all
novel ideas, concepts, inventions, processes, and improvements, patentable or
unpatentable, made or conceived by him, either solely or jointly with others,
from the time of entering the Company’s employ until he leaves, along the line
of the Company’s business, or resulting from or suggested by any work which he
may do for the Company, or at its request, and he will, at all times during his
employment with the Company and after his termination for any reason, assist the
Company in every proper way (at the Company’s expense), to obtain for the
Company’s own benefit patents for any or all of these ideas, concepts,
inventions, processes and improvements in the United States and any and all
foreign countries, if patentable, by executing and delivering to the Company any
and all applications, assignments, and other instruments, by giving evidence and
testimony, and by executing and delivering to the Company all drawings,
blueprints, notes, and specifications deemed necessary by the Company in order
to apply for and obtain letters patent of the United States or foreign countries
for such ideas, concepts, inventions, processes and improvements, and Paiva does
hereby assign and will assign and convey to the Company his entire right, title
and interest in and to all such ideas, concepts, inventions, processes, and
improvements, and all patent applications and patents thereon. Paiva further
agrees to conduct himself as described above after leaving the Company’s
employment as to all ideas, concepts, inventions, processes and improvements
conceived or disclosed while with the Company.

 

3.0 Non-Competition; Non-Solicitation.

 

(a) During the Employment Term and for a period of eighteen (18) months
thereafter, Paiva will not, except with the prior written consent of the CEO,
directly or indirectly own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit his name to be
used in connection with, any business or enterprise that is engaged in a
geographic area in which the Company or any of its affiliates is operating
either during the Employment Term or on the date Paiva’s employment terminates,
as applicable, (whether or not such business is physically located within those
areas) (the “Geographic Area”), in any biomaterials business that is directly
competitive to a business from which the Company or any of its affiliates derive
at least five

 

3



--------------------------------------------------------------------------------

percent of its respective gross revenues either during the Employment Term or on
the date Paiva’s employment terminates, as applicable (“Competing Business”). It
is recognized by Paiva that the business of the Company and its affiliates and
Paiva’s connection therewith is or will be involved in activity throughout the
Geographic Area, and that more limited geographical limitations on this
non-competition covenant are therefore not appropriate.

 

(b) The foregoing restrictions shall not be construed to prohibit the ownership
by Paiva of less than five percent of any class of securities of any corporation
which is engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”),
provided that such ownership represents a passive investment and that neither
Paiva nor any group of persons including Paiva in any way, either directly or
indirectly, manages or exercises control of any such corporation, guarantees any
of its financial obligations, otherwise takes any part in its business, other
than exercising his rights as a shareholder, or seeks to do any of the
foregoing.

 

(c) Paiva further covenants and agrees that, during the Employment Term and for
the period of eighteen (18) months thereafter, Paiva will not, without the prior
written consent of the Company, personally solicit for a Competing Business any
customer that was a customer of the Company or any of its affiliates during the
Employment Term or on the date on which Paiva’s employment terminates or any
person who is a managerial or higher level employee of the Company at the date
Paiva’s employment terminates. The foregoing covenant of Paiva shall not apply
to any person after twelve months have elapsed subsequent to the date on which
such person’s employment by the Company has terminated.

 

4.0 Equitable Relief.

 

(a) Paiva acknowledges and agrees that the restrictions contained in Sections 2
and 3 are reasonable and necessary to protect and preserve the legitimate
interest, properties, goodwill and business of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered by the Company should Paiva’s
breach any of the provisions of Sections 2 and 3. Paiva represents and
acknowledges that (i) he has been advised by the Company to consult his own
legal counsel in respect of this Agreement, and (ii) he has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with his counsel.

 

(b) Paiva further acknowledges and agrees that a breach of any of the
restrictions in Sections 2 and 3 cannot be adequately compensated by monetary
damages. Paiva agrees that the Company shall be entitled to seek preliminary
injunctive relief, without the necessity of proving actual damages. In the event
that any of the provisions of Sections 2 or 3 hereof should ever be adjudicated
to exceed the time, geographic, service, or other limitations permitted by
applicable law in any jurisdiction, it is the intention of the parties that the
provision shall be amended to the extent of the maximum time, geographic,
service, or other limitations permitted by applicable law, that such amendment
shall apply only within the jurisdiction of the court that made such
adjudication and that the provision otherwise be enforced to the maximum extent
permitted by law.

 

4



--------------------------------------------------------------------------------

(c) Paiva irrevocably and unconditionally (i) agrees that any suit, action or
other legal proceeding arising out of this Agreement, including, without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief and other equitable relief, may be brought in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Chester County, Pennsylvania, (ii) consents to the
non-exclusive jurisdiction of either such court in any such suit, action or
proceeding, and (iii) waives any objection which Paiva may have to the laying of
venue of any such suit, action or proceeding in either such court. Paiva also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers at the address set forth in the notice
provisions of Section 12 hereof.

 

5.0 Termination. The Employment Term shall terminate upon the occurrence of any
one of the following events:

 

5.1 Disability. The Company may terminate the Employment Term, in compliance
with applicable law, if Paiva is unable substantially to perform the essential
duties and responsibilities hereunder to the full extent required by the Board
by reason of mental or physical illness, injury or any other cause for six
consecutive months, or for more than nine months in the aggregate during any
period of twelve consecutive calendar months (a “Disability”); provided,
however, that the Company shall continue to pay Paiva his Base Salary or
Increased Base Salary, as applicable, until termination of the Employment Term.
At the date of such termination the Company shall prepare and execute a release
substantially in the form attached hereto as Annex 1, (the “Release”), and
present the Release for execution to Paiva, or Paiva’s representative should he
lack capacity to execute the Release. Upon execution of the Release by Paiva, or
his personal representative, as the case may be, Paiva shall be entitled to
receive all payments and benefits to the same extent and at the same time as
specified in Section 5.4(b), offset by any amounts Paiva receives under any long
term disability program maintained by the Company. Otherwise, in the event of
Disability, the Company shall have no further liability or obligation to Paiva
under this Agreement except as set forth in the Release. In the event of any
dispute under this Section 5.1 and to the extent determined by the Board to be
job-related and consistent with business necessity, Paiva shall submit to a
physical examination by a licensed physician experienced in disability
examination selected by the Board and approved by Paiva, such approval not to be
unreasonably withheld.

 

5.2 Death. The Employment Term shall terminate on the date of Paiva’s death. In
such event, the Company shall pay to Paiva’s executors, legal representatives or
administrators, as applicable, an amount equal to the installment of his Base
Salary set forth in Section 1.4 hereof or Increased Base Salary, as applicable,
for the full month in which he dies, and all unreimbursed expenses and unused
vacation time. If Paiva dies while an employee of the Company, the designated
beneficiary, or if no such beneficiary has been designated, Paiva’s estate,
shall be entitled to receive (i) the proceeds of the life insurance policy
described in Section 1.7 and (ii) a payment from the Company of an amount equal
to the benefits calculated as of the date of death pursuant to Section
5.4(a)(ii), on the basis that the death of Paiva is equivalent to termination
without cause. Otherwise, the Company shall have no further liability

 

5



--------------------------------------------------------------------------------

or obligation under this Agreement to his executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
him.

 

5.3. Cause. The Company may terminate the Employment Term at any time for
“Cause” upon 30 days’ written notice to Paiva, in which event all payments under
this Agreement shall cease, except for (i) Base Salary, or Increased Base
Salary, as applicable, to the extent already earned and a payment equal to any
unreimbursed expenses and unused vacation, which shall be paid in a single lump
sum on the day the Employment Term terminates, and (ii) any other benefits in
accordance with the terms of any applicable Plans and Incentive Programs of the
Company. For purposes of this Agreement, Paiva’s employment may be terminated
for “cause” if (i) Paiva is convicted of a felony, (ii) in the reasonable
determination of the Board, Paiva has committed an intentional act of fraud,
embezzlement, or theft in connection with Paiva’s duties in the course of his
employment with the Company, or engaged in gross negligence in the course of his
employment with the Company, (iii) Paiva intentionally breached his obligations
under this Agreement, including inattention to or neglect of duties and shall
not have remedied such breach within 30 days after receiving written notice from
the Board specifying the details thereof, provided, however, that in any case
under this clause (iii), the act or failure to act by Paiva is materially
harmful to the business of the Company, and (iv) the failure by Paiva to follow
the lawful directives of the Company’s Chairman or its Board of Directors,
provided that (other than in the case of those actions or omissions set forth in
clause (i) and (ii) above) Paiva shall have been given reasonably detailed
notice that such an event constituting cause for termination has occurred and
shall have been given at least 30 days opportunity to take remedial action but
shall have failed or refused to do so. For purposes of this Agreement, an act or
omission on the part of Paiva shall be deemed “intentional” or gross negligence
only if it was done by Paiva in bad faith, not merely an error in judgment, and
without reasonable belief that the act or omission was in the best interest of
the Company. In the event of a dispute concerning application of the words
intentional or gross negligence as used in this Section 5.3, no claim by the
Company that Cause exists shall be given effect unless the Company establishes
to the Board by clear and convincing evidence that Cause exists.

 

5.4. Termination Without Cause.

 

(a) The Company may terminate Paiva without cause, at any time, from the
position in which he is employed hereunder (on which date the Employment Term
shall be deemed to have ended) upon not less than 30 days’ prior written notice
to Paiva; provided, however, that, commencing on the date of such notice, Paiva
shall be under no obligation to render any additional services to the Company
and shall be allowed to seek other employment. Upon such termination, except as
provided in Section 5.4(b) below, Paiva shall be entitled to receive (i) Base
Salary or Increased Base Salary, as applicable, to the extent already earned and
for the remaining term of his employment under this agreement, and a payment
equal to any unused vacation, unreimbursed expenses, which shall be paid in a
single lump sum on the day the Employment Term ends, and (ii) any other benefits
in accordance with the terms of any Plans and Incentive Programs of the Company.

 

6



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, upon such termination, the Company shall
prepare and execute the Release and present the Release to Paiva for execution.
Upon execution of the Release by Paiva, he shall be entitled to receive,
commencing on the eighth day following execution of the Release, in lieu of the
Company obligations described in Subsection (a) of this Section, which Paiva
agrees to waive, (i) continuation for eighteen (18) months of Paiva’s current
Base Salary, or Increased Base Salary, as applicable, in accordance with Section
1.4 (without regard to Paiva’s removal), (ii) any other amounts earned, vested,
or owing but not yet paid under Section 1.1 through 1.8 above, (iii) a pro-rata
portion of any Incentive Programs to the extent that such amount would have been
earned in accordance with the terms of such Incentive Programs specified in
Section 1.8 above for the then current fiscal year of the Company, without
regard to a requirement, if any, set forth in Incentive Programs of employment
with the Company at date of payment under such Incentive Programs (iv) a payment
equal to any unused vacation and unreimbursed expenses, (v) any other benefits
in accordance with the terms of any Plans and Incentive Programs of the Company
without regard to a requirement, if any, set forth in Plans or Incentive
Programs of employment with the Company at date of payment under such Plans or
Incentive Programs, and (vi) to the extent not provided in (v) directly above,
health insurance for Paiva and eligible family members and disability insurance
for Paiva, for a period of eighteen (18) months from the date of termination
pursuant to Section 5.4(a), each with coverage and at a cost identical to that
provided Paiva immediately prior to such termination. Upon Termination Without
Cause, Company shall have no liability or obligation to Paiva except as set
forth in Section 5.4 and in the Release.

 

5.5 Constructive Termination Without Cause.

 

(a) Resignation by Paiva for good reason (“Constructive Termination without
Cause”) shall mean a termination of Paiva’s employment at his initiative
following the occurrence, without Paiva’s written consent, of (i) a material
diminution in Paiva’s duties, responsibilities, authority or status, or a
failure of Paiva to have a position reporting directly to the CEO, (ii) a
reduction in any amount of Paiva’s Base Salary, or Increased Base Salary, as
applicable, (iii) the assignment to Paiva of duties or responsibilities which
are materially inconsistent with the duties, responsibilities, authority, or
status of his position as defined in Section 1.2 above or which materially
impair Paiva’s ability to function in his then current position, or (iv) a
failure of the Company to comply with any of the material terms of this
Agreement, provided that (other than in the case of those actions or omissions
set forth in clause (ii) above) the Company shall have been given reasonably
detailed notice that such an event constituting cause for termination has
occurred and shall have been given at least 30 days opportunity to take remedial
action but shall have failed or refused to do so.

 

(b) In the event of a Constructive Termination Without Cause, the Company shall
prepare and execute the Release and present the Release to Paiva for execution.
Upon execution of the Release by Paiva, he shall be entitled to receive all
amounts and benefits to the same extent and at the same time as specified in
Section 5.4(b). In the event Paiva refuses to execute the Release (or revokes
the Release), he shall receive only the amounts and benefits to the same extent
and at the same time as specified in Section 5.4(a).

 

7



--------------------------------------------------------------------------------

(c) Prior to resigning under this Section, Paiva shall give written notice to
the Board and offer a 30-day period for the Company to cure. If no cure has been
effected by the end of the applicable cure period, Paiva may resign immediately.
The Company may not terminate Paiva pursuant to Section 5.3 or 5.4 subsequent to
the date of the written notice provided pursuant to this Section 5.5(c).

 

5.6. Voluntary Termination. Paiva may voluntarily terminate the Employment Term
upon 30 days’ prior written notice for any reason. In such event, Paiva shall be
entitled only to (i) Base Salary, or Increased Base Salary, as applicable, to
the extent already earned and a payment equal to any unused vacation, and
unreimbursed expense which shall be paid in a single lump sum on the day the
Employment Term terminates, and (ii) any other benefits in accordance with the
terms of any Plans and Incentive Programs of the Company. A voluntary
termination under this Section 5.6 shall not be deemed a breach of this
Agreement.

 

5.7 Termination at End of Employment Term. Notwithstanding Section 5.6, if
Paiva’s employment with the Company is terminated or not renewed at the end of
an Employment Term by the Company, the Company shall prepare and execute the
Release and present the Release to Paiva for execution. Upon execution of the
Release by Paiva, the Company shall pay to Paiva as severance compensation the
amounts described in Section 5.4(b), but with Paiva’s Base Salary, or Increased
Base Salary, as applicable, to continue under Section 5.4(b)(i) for eighteen
(18) months after termination of employment. The payments under this Section 5.7
shall be made in lieu of the payments described in Section 5.6, which Paiva
hereby agrees to waive. In the event Paiva refuses to execute the Release (or
revokes the Release), Paiva shall receive only amounts and benefits specified in
Section 5.6.

 

5.8 Mitigation. Executive shall be required to mitigate the amount of any
payment or benefit provided for in Sections 5.4(b), 5.5(b) and 5.7, by seeking
other employment or otherwise there shall be offset against amounts due
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that he may obtain. The Company’s obligations to make
payments under this Agreement and otherwise to perform its obligations hereunder
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against Executive or others.

 

6.0 Change of Control

 

(a) Notwithstanding anything in this Agreement to the contrary, if it is
determined that any amount or benefit to be paid or provided under this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement by the Company to or for the benefit of Paiva would
be an “excess parachute payment,” within the meaning of section 280G of the
Code, or any successor provision thereof, then the payments and benefits to be
paid or provided under this Agreement shall be reduced to the minimum extent
necessary (but in no event no less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an excess parachute payment as
therein defined. The fact that Paiva’s right to payments or benefits may be
reduced by reason of the limitations contained in this

 

8



--------------------------------------------------------------------------------

Section 6, shall not of itself limit or otherwise affect any other rights of
Paiva other than pursuant to this Agreement.

 

(b) All determinations to be made under this Section 6 shall be made by the
Company’s independent public accounting firm as in effect immediately prior to
the Change of Control (the “Accounting Firm”), which firm shall provide its
determinations and any supporting calculations to the Company and Chief
Executive Officer within 10 business days of the event that gives rise to the
“excess parachute payment.” Any such determination by the Accounting Firm shall
be binding upon the Company and Paiva. Paiva shall in his sole discretion
determine which and how much of the payments or benefits shall be eliminated or
reduced consistent with the requirements of this Section 6. Within five days
after Paiva’s determination, the Company shall pay (or cause to be paid) or
distribute (or cause to be distributed) to or for the benefit of Paiva such
amounts as are then due to Paiva under this Agreement. In the event that Paiva
fails to make such designation within 20 business days of his notice that such
payments or benefits must be eliminated or reduced to comply with this Section 6
of the Agreement, the Company may effect such reduction in any manner it deems
appropriate

 

(i) Within two years after the event that gives rise to the “excess parachute
payment,” the Accounting Firm shall review the determination made by it pursuant
to the preceding paragraph. If the Accounting Firm determines that any payments
will have been made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder,
any such Overpayment shall be treated for all purposes as a loan to Paiva which
Paiva shall repay to the Company, together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code (the “Federal
Rate”). In the event that the Accounting Firm determines that additional
payments which have not been made by the Company could have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder, any such Underpayment shall be promptly paid by the Company to or for
the benefit of Paiva, together with interest at the Federal Rate.

 

(ii) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections (b) and (b)(i) above shall be borne
solely by the Company.

 

(iii) The limitations of this Section 6(b) shall only apply if payments under
this Agreement are subject to Section 280G at the time of the Change of Control.
If payments under this Agreement would not be subject to Section 280G if the
shareholders of the Company approved the payments, the Company shall use its
best efforts to procure the necessary shareholder approval of the payments in a
timely manner. If the shareholders approve the payments so that Section 280G
does not apply, the Company shall make payments under this Agreement without
regard to this Section 6(b).

 

(c) A “Change of Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

9



--------------------------------------------------------------------------------

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act other than a person who is a shareholder of the Company as of the
effective date of this Agreement) is or becomes a “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing more than 50% of the combined voting power of the then
outstanding securities of the Company, as determined by the Board of Directors
of the Company; or

 

(ii) The shareholders of the Company approve (or, if shareholder approval is not
required, the Board approves) an agreement providing for (i) the merger,
consolidation or other form of business combination of the Company, or any
direct or indirect subsidiary of the Company, with another corporation and the
shareholders of the Company, immediately prior to such transaction, will not
beneficially own, immediately after such transaction, shares of the Company or
the surviving entity or any parent thereof, entitling the shareholders of the
Company to vote more than 50% of all shares of the Company, or the surviving
entity or any parent thereof which would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company; or

 

(iii) Individuals who are Continuing Directors cease to constitute a majority of
the members of the Board (“Continuing Directors” for this purpose being the
members of the Board on the date of adoption of this Agreement, provided that
any person becoming a member of the Board subsequent to such date whose election
or nomination for election was supported by two-thirds of the Directors who then
comprised the Continuing Directors shall be considered to be a Continuing
Director).

 

7.0 Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Paiva’s employment and the Employment Term to
the extent necessary to the intended preservation of such rights and
obligations.

 

8.0 Settlement of Disputes; Arbitration; Expenses. All claims by Paiva for
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing. Any denial by the Board of a claim for benefits under
this Agreement shall be delivered to Paiva in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Board shall afford a reasonable opportunity for a review of the
decision denying a claim and shall further allow to appeal to the Board a
decision of the Board within sixty (60) days after notification by the Board
that Paiva’s claim has been denied. Any further dispute under the provisions of
this Agreement (other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction) shall be settled by arbitration in the
City of Philadelphia, Pennsylvania in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and Paiva, respectively, and the third of whom shall be selected
by the other two arbitrators. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision

 

10



--------------------------------------------------------------------------------

shall be specifically enforceable. The arbitrators shall have no authority to
modify any provision of this Agreement or to award a remedy for a dispute
involving this Agreement other than a benefit specifically provided under or by
virtue of the Agreement. The Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration as well as Paiva’s reasonable legal
fees and expenses. The arbitrators shall, in any other event, determine who
shall pay Paiva’s legal fees and expenses.

 

9.0 No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this Section shall preclude
the assumption of such rights by executors, administrators or other legal
representatives of Paiva or his estate and their assigning any rights hereunder
to the person or persons entitled thereto.

 

10.0 Source of Payment. All payments provided for under this Agreement shall be
paid in cash from the general funds of the Company. The Company shall not be
required to establish a special or separate fund or other segregation of assets
to assure such payments, and, if the Company shall make any investments to aid
it in meeting its obligations hereunder, Paiva shall have no right, title or
interest whatever in or to any such investments except as may otherwise be
expressly provided in a separate written instrument relating to such
investments. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind,
or a fiduciary relationship, between the Company and Paiva or any other person.
To the extent that any person acquires a right to receive payments from the
Company hereunder, such right, without prejudice to rights which employees may
have, shall be no greater than the right of an unsecured creditor of the
Company.

 

11.0 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Orthovita, Inc.

45 Great Valley Parkway

Malvern, PA 19355

Att: David S. Joseph, Chairman

 

If to Paiva, to:

 

Mr. Joseph M. Paiva

 

929 Merrit Circle

 

11



--------------------------------------------------------------------------------

West Chester, PA 19380

 

or to such other names or addresses as the Company or Paiva, as the case may be,
shall designate by notice to each other person entitled to receive notices in
the manner specified in this Section.

 

12.0 Contents of Agreement; Amendment and Assignment.

 

(a) This Agreement supersedes all prior agreements, including the Employment
Agreement dated May 10, 2002, the Payment in the Event of Your Termination of
Employment on a Change of Control of Orthovita, Inc. Agreement dated May 3, 2001
and the Confidentiality and Non-Disclosure Agreement dated April 23, 1998, and
sets forth the entire understanding between the parties hereto with respect to
the employment of Paiva by the Company and cannot be changed, modified, extended
or terminated except as provided herein or upon written amendment approved by
the Company and executed on its behalf by a duly authorized officer and by
Paiva. This Agreement does not amend or modify the provisions of any Plans or
Incentive Programs in which Paiva participates or is eligible to participate
except as set forth in Sections 1.6 and 5.4(b)(iii) and (v) hereof.

 

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Paiva hereunder are of a
personal nature and shall not be assignable or delegatable in whole or in part
by Paiva. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Paiva, expressly to assume and agree to perform
this Agreement in the same manner and to the extent the Company would be
required to perform if no such succession had taken place.

 

12



--------------------------------------------------------------------------------

13.0 Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

14.0 Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity. No delay or
omission by a party in exercising any right, remedy or power hereunder or
existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by such party from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion.

 

15.0 Beneficiaries/References. Paiva shall be entitled, to the extent permitted
under any applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Paiva’s death by
giving the Company written notice thereof. In the event of Paiva’s death or a
judicial determination of his incompetence, references in this Agreement to
Paiva shall be deemed, where appropriate, to refer to his beneficiary, estate or
other legal representative.

 

16.0 Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

 

17.0 Withholding. The Company may withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. Paiva shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received hereunder except as otherwise
provided with respect to his restricted stock award.

 

18.0 Governing Law. This Agreement shall be governed by and interpreted under
the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

13



--------------------------------------------------------------------------------

ORTHOVITA, INC.

 

          By:  

/s/    David S. Joseph        

          /s/    Joseph M. Paiva             Authorized Signature          
Joseph M. Paiva     David S. Joseph                

Chairman of the

Board of Directors

           

 

14



--------------------------------------------------------------------------------

Annex 1

 

Separation Agreement and General Release

 

This Separation Agreement and General Release (Agreement) is made by and between
Joseph M. Paiva (EMPLOYEE) and ORTHOVITA, Inc. (ORTHOVITA) effective this
             day of                     , 200    .

 

EMPLOYEE and ORTHOVITA agree to the following terms in full and final settlement
of all matters relating to or arising out of EMPLOYEE’s employment and
separation from employment with ORTHOVITA:

 

1. EMPLOYEE’s employment with ORTHOVITA shall end as of                     ,
200_. ORTHOVITA shall have no obligation, contractual or otherwise, to hire,
re-hire or re-employ him in the future.

 

2. It is agreed that for the promises made herein, EMPLOYEE will receive the
following considerations:

 

  d. Continue EMPLOYEE’s semi-monthly salary of $                            ,
minus all payroll deductions required by law or authorized by EMPLOYEE through
the              day of         , 200    .

 

  e. Orthovita, Inc will continue your medical benefits thru
                    , 200    . After this period, EMPLOYEE may, upon notice to
ORTHOVITA, elect to continue medical coverage under the provisions of COBRA for
an additional 18 months by paying the applicable premium.

 

  f. Except as set forth herein, it is expressly agreed and understood that
ORTHOVITA does not have, and will not have, any obligation to provide EMPLOYEE
at any time in the future with any payments, benefits or considerations other
than those recited in paragraphs 2(a) through 2(b) above, other than any vested
benefits to which EMPLOYEE may be entitled under the terms of ORTHOVITA’s 401(k)
Plan.

 

3. Except for the rights created by this agreement, EMPLOYEE and his successors,
assigns, heirs and legal representatives, hereby releases, acquits and forever
discharges ORTHOVITA and its representatives, parent and subsidiary corporations
(as the case may be), predecessors, successors, affiliates, officers, agents,
assigns, employees and attorneys, releasing them from any and all claims,
rights, expenses, debts, demands, costs, contracts, liabilities, obligations,
actions, and causes of action of every nature, known or unknown, whether in law
or in equity, which he had, now has, or may have which are in any way connected
with, or arise out of, any cause whatsoever, from the beginning of time to the
date of this Agreement, including, but not limited to, any and all matters
relating to EMPLOYEE’s employment with ORTHOVITA. EMPLOYEE specifically releases
and discharges, but not by way of limitation, any obligation, claim, demand or
cause of action based on, or arising out of, any alleged wrongful termination,

 

15



--------------------------------------------------------------------------------

     breach of employment contract, breach of implied covenant of good faith and
fair dealing, defamation, intentional or negligent infliction of emotional
distress. EMPLOYEE also releases and discharges any and all claims, rights
and/or remedies under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C.§2000e et seq, the Employment Retirement Income Security Act of 1974 as
amended, 29 U.S.C. §1001 et seq, the Pennsylvania Human Relations Act, as
amended, 43 P.S.951 et seq, the Age Discrimination in Employment Act of 1967 as
amended, 29 U.S.C. §621 et seq, the American with Disabilities Act, 42 U.S.C.
§12101 et seq, the Family and Medical Leave Act, 29 U.S.C. §2601 et seq, any
other federal, state or local statute or regulation which relates to his
employment or its termination as well as all claims for counsel fees or costs.

 

4. EMPLOYEE agrees not to disclose, or discuss with, any person (other than his
spouse, attorney and tax or other financial advisor) any of the terms and
conditions of this Agreement, except as may be required by law or regulations,
and except as may be required to effectuate the terms of this Agreement.
Disclosure of any terms of this Agreement will constitute a material breach of
the Agreement.

 

5. EMPLOYEE understands and agrees that in the course of employment with
ORTHOVITA, he may have acquired confidential information and Trade Secrets
concerning Orthovita business, its future plans and its methods of doing
business, including, without limitation, proprietary information about its
products, services, product development, customers, technology, financial
circumstances, marketing, pricing, costs, compensation and other matters
(hereinafter collectively called “Trade Secrets”). EMPLOYEE may not reveal or
disclose, sell, use, lecture upon, or publish any such Trade Secrets, or
authorize anyone else to do so at any time subsequent to his employment with
ORTHOVITA. All ORTHOVITA documents, files, lists and other information of a
business nature, whether in hard copy or machine readable form, will be returned
to ORTHOVITA by EMPLOYEE forthwith, and any future use of same by EMPLOYEE is
prohibited.

 

6. Neither the negotiation, undertaking or signing of this Separation Agreement
and General Release constitutes or operates as an acknowledgment of admission
that ORTHOVITA, or any person acting on behalf of ORTHOVITA, has violated or
failed to comply with any provisions of federal or state constitution, statute,
law, regulation, municipal ordinance, or principle of common law. This agreement
is made voluntarily to provide an amicable conclusion to his employment
relationship with Orthovita.

 

7. This Agreement is the only and complete agreement between EMPLOYEE and
ORTHOVITA on or in any way relating to the subject matter hereof. No statements,
promises, or representations have been made by either party to the other and no
consideration has been or is offered, promised or expected other than that
already received or described in this Agreement.

 

8. EMPLOYEE represents that he has been advised by ORTHOVITA, through this
document, that he should discuss this Agreement with an attorney of his own
choosing at his own cost, and that he has carefully read and fully understands
all its terms and effects.

 

16



--------------------------------------------------------------------------------

     EMPLOYEE further represents that his decision to execute this Agreement is
entirely voluntary and knowing and without any pressure, coercion or undue
influence by ORTHOVITA and in exchange for the consideration decided herein,
which he acknowledges is adequate and satisfactory to him and beyond that to
which he would otherwise be entitled.

 

10. This Agreement shall be governed by and interpreted and construed in
accordance with the laws of the Commonwealth of Pennsylvania. If any provisions
of this Agreement shall, for any reason, be adjudged by any court of competent
jurisdiction to be invalid or unenforceable, in whole or in part, such judgment
shall not affect, impair or invalidate the remainder of this agreement. The
employee agrees not to speak negatively of any product or service or officer,
director, employee or former employee of Orthovita with respect to past or
future issues.

 

IN WITNESS WHEREOF, and intended to be legally bound hereby, the parties have
executed the foregoing Separation Agreement and General Release.

 

         

Dated:

                            Joseph M. Paiva

Witness:

               

ORTHOVITA, Inc.

           

Dated:

         

By:

                David S. Joseph             Chairman

 

17